DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 06/02/2022 have been received and entered into the case record.
Claims 26 and 28 are cancelled. 
Claims 21-25, 27 and 29-31 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 30 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “adjuvant factor” in claim 29 is used by the claim to mean “growth factor,” while the accepted meaning is “applied after initial treatment for cancer, especially to suppress secondary tumor formation” or “a substance which enhances the body's immune response to an antigen.”  The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Koob2 et al. (US20140271728) in view of Werber et al. (US Patent No. 9,132,156; IDS Reference No. 2 filed on 11/05/2018), Wilshaw et al. (2006. TISSUE ENGINEERING Volume 12, Number 8: 2117-2129) and Koob et al. (J Biomed Mater Res Part B: Appl Biomater, 102B: 1353–1362, 2014)
Regarding claims 21 and 22, Koob2 teaches a molded placental product wherein the intermediate layer is intact (para. 0004, 0026, claim 1). The product is utilized for lesions and ulcers (i.e. dermal wounds) (para. 0081). As the product comprises at least one of the amnion, intermediate layer, chorion or any combination thereof (Claim 1, para. 0008), it is interpreted that the intermediate portion is isolated from the amniotic membrane as various components are interchangeably utilized. 
Koob2 does not teach that the product is acellular nor that it is combined with a human amniotic plasma portion.
Werber et al. teaches applying an acellular therapeutic composition comprising micronized acellular amniotic membrane particles and a carrier fluid for said membrane comprising acellular amniotic fluid (i.e. plasma/serum) to a dermal wound on the foot of a diabetic patient (claims 1 and 2, Col 13 lines 48-56, Fig 20A). The components of the acellular amniotic product are derived from humans (Col 8, lines 29-35).
It would be obvious to one of ordinary skill in the art to produce an acellular product with a serum as a carrier fluid as taught by Werber et al. from the dehydrated amniotic membrane and intact intermediate layer of Koob2 with a reasonable expectation of success. An artisan would be motivated to have an acellular amnion as the human amnion is an ideal source for a general surgical patch due to low cost of harvest, and low risk of disease transmission and the decellularization process should remove the major immunogenic cellular components and prevent the immune response leading to degradation and rejection (Wilshaw et al. p. 2125, 3rd paragraph, p. 2126, 2nd paragraph). An artisan would additionally be motivated to combine the acellular amnion with an acellular carrier fluid of amniotic fluid as taught by Werber et al. as amniotic fluid supplies required nutrients to the membranes (Koob et al. p.1353, 1st paragraph).
Regarding claim 24, Koob2 does not teach that the composition treats surgical scars, however Werber et al. teaches that the therapeutic composition as described above can also be used for cosmetic purposes to improve the appearance of skin (i.e. surgical scars) (Col 8, lines 9-19). Therefore it would be obvious to one of ordinary skill in the art to utilize the acellular amnion product of Koob et al. in view of Weber et al. for the purpose of treating surgical scars.
Regarding claims 29 and 30, Koob2 does not teach amniotic fluid/plasma which comprises growth factors. 
Werber et al. teaches that the acellular amniotic fluid utilized with the acellular placental product inherently comprises of amnion derived growth factors (Col 4, lines 13-17, claim 21). 
It would be obvious to one of ordinary skill in the art to have a carrier fluid with growth factors in an acellular placental product for wound healing with a reasonable expectation of success. An artisan would be motivated to utilize growth factors in the product as amniotic membrane growth factors continually remodel the ECM and contribute to the bioactivity and clinical efficacy of amnion products (Koob et al. p. 1353, 1st paragraph; p. 1354, 1st paragraph 2nd column).
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art.



Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koob2 (supra) in view of Werber et al., Wilshaw et al. (supra), and Koob et al. (supra) as applied to claims 21, 22, 24, 29 and 30 above, and in further view of Murphy et al. (US2014/0342015; previously cited in PTO-892 filed on 08/07/2020)
	As discussed in the 103 rejection above, Koob2, Werber et al., Wilshaw et al., and Koob et al. provide teachings for an acellular therapeutic composition comprising an acellular amnion product with an intact intermediate layer comprising acellular amniotic fluid. These references do not teach that the healing is for punctures (i.e. deep narrow wound) or incisions.
Regarding claims 23, 25 and 27, Murphy et al. teaches a method of using placental products comprising a decellularized (i.e. acellular) amniotic membrane powder composition which can be in utilized in a liquid format when immersed in an aqueous suspension which can also comprise ECM proteins (i.e. ECM components), factors to promote wound healing (i.e. growth factors) [para. 0073, 0077, 0085-86, 0178]. This composition is used as a method of treatment for healing punctures (i.e. deep and narrow wounds) and incisions (para. 0158, 0166).
It would have been obvious to one of ordinary skill in the art to utilize the acellular therapeutic composition for dermal wounds and scars of Werber et al and Koob et al. for the purposes of promoting wound healing for punctures and incisions as taught by Murphy et al. with a reasonable expectation of success. An artisan would additionally be motivated to have ECM components and proteins in their suspension as they can fill irregular and deep wounds (Murphy et al.; para. 0178).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Koob2 (supra) in view of Werber et al. (supra), Wilshaw et al. (supra), Koob et al. (supra) and Murphy et al. (supra) as applied to claims 21, 22, 24, 29 and 30 and in further view of Rajfer (Rev Urol. 2005;7(4):238-239).
As discussed in the 103 rejection above, Koob2, Werber et al., Wilshaw et al., Murphy et al. and Koob et al. provide teachings for an acellular therapeutic composition comprising an acellular amnion product with an intact intermediate layer comprising acellular amniotic fluid for the purpose of healing various types of wounds. However, these references do not teach that the acellular product is substantially free of fibrin or fibrinogen. 
Rajfer teaches that fibrin is an extremely pro-fibrotic compound, and its continued presence (or a failure to remove the fibrin) seems to induce fibrosis (p. 239, last paragraph, 1st column).
It would be obvious to modify an acellular placental product for wound healing and specifically surgical incision healing as taught by Koob2, Koob et al., Werber, Murphy and Wilshaw to  substantially free of fibrin or fibrinogen with a reasonable expectation of success. Rajfer et al. teaches that fibrin induces fibrosis and can develop surgical adhesions which can make subsequent surgical procedures more difficult (p. 239, 1st column) 
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art.


Response to Arguments
	Applicant’s arguments filed on 06/02/2022 regarding claims 26 and 28 are moot as they have been cancelled in response to the 112 rejections previously set forth. However, the 112 rejection is still maintained in regards to claim 30. 
Applicant’s arguments filed on 06/02/2022 regarding the 103 rejections have been considered and in light of the arguments and amendments made, the previous 103 rejections have been withdrawn and a new 103 rejection has been made to address the claims.
Applicant argues that Examiner does not examine the word “isolated” and therefore has not addressed each and every limitation and additionally Koob does not describe that it is isolated from the membrane.
A new rejection wherein Koob et al. has been replaced as the primary reference with a Koob2 is shown above to address the isolated limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632